— In an action to recover damages for trespass, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated December 1, 1997, which denied its motion for partial summary judgment dismissing the defendants’ first counterclaim pursuant to RPAPL article 15, inter alia, for a determination that they have title to certain property by adverse possession.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the first counterclaim is dismissed.
On its motion for partial summary judgment dismissing the defendants’ first counterclaim, inter alia, for a determination that they have title to certain property by adverse possession, the plaintiff submitted evidence demonstrating prima facie that the defendants did not possess the disputed property for the prescriptive period (see, RPAPL 521; Colnes v Colligan, 183 AD2d 693; City of Tonawanda v Ellicott Cr. Homeowners Assn., 86 AD2d 118). The defendants’ equivocal and unsubstantiated allegations in opposition were insufficient to raise a triable issue of fact. Accordingly, the plaintiff is entitled to summary judgment dismissing the first counterclaim (see generally, Capelin Assocs. v Globe Mfg. Corp., 34 NY2d 338, 342; Morowitz v Naughton, 150 AD2d 536). Rosenblatt, J. P., Copertino, Mc-Ginity and Luciano, JJ., concur.